MEMORANDUM **
Global Innovations, Inc. (“Global”) appeals the district court’s dismissal of its action seeking declaratory relief that Global is not infringing on copyrighted adult entertainment images owned by ALS Scan, Inc. (“ALS”) and that, as an Internet Service Provider, Global is entitled to the safe harbor defense provided by the Online Copyright Infringement Liability Limitation Act, 17 U.S.C. § 512. We affirm the district court. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
The exercise of jurisdiction under the Declaratory Judgment Act is committed to the sound discretion of the district court. Huth v. Hartford Ins. Co. of the Midwest, 298 F.3d 800, 802 (9th Cir.2002). Thus, we review the district court’s decision not to exercise its discretion to entertain Global’s declaratory judgment action for abuse of discretion. Id. at 803.
The district court refused to exercise its discretion for the following reasons: (1) it was clear from both parties’ submissions that ALS intended to sue Global in the United States District Court for the District of Maryland, that Global knew of the impending lawsuit and that, in an obvious effort to rush the courthouse, filed the declaratory action in the Northern District of California; (2) none of the parties reside in California; (3) none of the events giving rise to the dispute occurred in California; (4) Global failed to establish that the court could exercise personal jurisdiction over the defendants; and (5) Maryland has a far greater interest in the resolution of the dispute and is a more convenient forum. The district court did not abuse its discretion in refusing to exercise its discretion to hear Global’s declaratory relief action for the aforementioned reasons. Given this determination, we need not address any other issues raised by the parties.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.